                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

DAWN CORDERO,                                      §
                                                   §
       Plaintiff,                                  §
                                                   §
vs.                                                §           No. 3:18-CV-00328
                                                   §
TARGET CORPORATION,                                §
                                                   §
       Defendant.                                  §
      PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND EXCLUDE
                      OPINIONS OF RHONDA GUITREAU

TO THE HONORABLE JUDGE OF SAID COURT:

       PLAINTIFF DAWN CORDERO files this Motion to Strike the Counter Affidavit of

Rhonda Guitreau, filed by the Defendant in this case, as follows:

                                  I.     BACKGROUND FACTS

       Plaintiff was inside Defendant’s premises while walking in the produce area when she

slipped on a red food like liquid /substance on the floor. This caused Plaintiff to sustain injuries to

her leg, hip, back and other parts of her body.

       On February 12, 2019, this Honorable Court entered a Memorandum Order Granting In

Part Plaintiff’s Motion to Determine Applicability of Tex. Civ. Prac. & Rem. Code § 18.001 Et

Seq. [Doc. 8]. In such Order, this Court held that:




                                                                                              1|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
See Doc 8. Following this Memorandum Order, the Court modified the Scheduling Order deadlines

to include:




See Doc 9.

       In an effort to establish that the medical expenses incurred by Plaintiff were reasonable and

necessary, Plaintiff obtained and served the following affidavits of reasonableness and necessity

of billing charges under section 18.001 of the Texas Civil Practice and Remedies Code:

       a) Affidavit of Billing Cost for Dawn Cordero signed on May 16, 2019 by Fernando
          Young, custodian of records for The Hospitals of Providence East Campus;

       b) Affidavit of Billing Cost for Dawn Cordero signed on March 13, 2019 by John Garcia,
          custodian of records for Border City Orthopedics;

       c) Affidavit of Billing Cost for Dawn Cordero signed on December 19, 2018 by Consuelo
          Padilla, custodian of records for Diagnostic Outpatient Imaging;

       d) Affidavit of Billing Cost for Dawn Cordero signed on November 13, 2018 by John
          Garcia, custodian of records for Ortho El Paso;

       e) Affidavit of Billing Cost for Dawn Cordero signed on June 4, 2019 by Luz Ibarra,
          custodian of records for Bassett Surgery Center;

       f) Affidavit of Billing Cost for Dawn Cordero signed on November 6, 2018 by Jacquelyn
          Chavez, custodian of records for Medport Billing c/o Rio Grande Physical Therapy;

       g) Affidavit of Billing Cost for Dawn Cordero signed on January 29, 2019 by Cameron
          Sablan, custodian of records for Chamizal Emergency Physicians;

       h) Affidavit of Billing Cost for Dawn Cordero signed on November 27, 2018 by Wilfred
          Trinidad, custodian of records for Providence Imaging Consultants, PA;

       On July 5, 2019, Defendant filed its Expert Designations, listing Rhonda Guitreau as a

retained testifying expert. Doc. 33 at 1-2. According to Defendant, “Ms. Guitreau is a certified

medical insurance specialist with expertise in medical billing.” Doc. 33. Defendant indicates that


                                                                                           2|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
“[s]he will testify about the amount of reasonable charges for services rendered to Dawn Cordero,

and she will testify about the amounts by which The Back and Neck Institute (Dr. Urrea) and

Bassett Surgery Center have exceeded a reasonable billing charge for the services provided.” Doc.

33 at 1. Also, on July 5, 2019, in response to the § 18.001 affidavits that Plaintiff served,

Defendant, Target Corporation filed a controverting affidavit prepared by Rhonda Guitreau, in

which she attempts to contravene the reasonableness of the amounts charged by Bassett Surgery

Center and The Back and Neck Institute. See Doc 34.

       For the reasons set forth below, Plaintiff respectfully requests that the Counter Affidavit of

Rhonda Guitreau be struck in its entirety.

      II.    PLAINTIFF’S OBJECTIONS TO DEFENDANT’S COUNTER AFFIDAVIT

       1.      Defendant’s Counter Affidavit does not give reasonable notice of the basis on

which Defendant intends at trial to convert Plaintiff’s claims. See TEX. CIV. PRAC. & REM. CODE

§18.001(f). Guitreau provides insufficient facts and relies on conclusory statements to support her

assertion that Plaintiff’s medical costs are unreasonable.

       2.      Defendant’s Counter Affidavit were not made by a person who is qualified by the

knowledge, skill, experience, training, education, or other expertise, to testify in contravention of

all or part of the matters contained in Defendant’s Counter Affidavit. See TEX. CIV. PRAC. & REM.

CODE §18.001(f); TEX. R. EVID. 702. Guitreau is a hospital administrator/respiratory therapy

technician who has not practiced medicine since the 1980s, and she possess no additional education

or experience to qualify her as an expert under FED. R. EVID. 702 or TEX. CIV. PRAC. & REM. CODE

§18.001.

       3.      Defendant’s Counter Affidavit was not made by a person who is qualified by the

knowledge, skill, experience, training, education, or other expertise, to testify in contravention of


                                                                                            3|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
the medical services/procedures Plaintiff received from Bassett Surgery Center and The Back and

Neck Institute. See TEX. CIV. PRAC. & REM. CODE §18.001(f).

       4.       Texas case law weighs heavily in favor of striking the opinions Guitreau attempts

to proffer here.

                            III.   ARGUMENTS AND AUTHORITIES

       Sections 18.001 and 18.002 of the Texas Civil Practice and Remedies Code reflect an intent

by the Texas Legislature to “provide a significant savings of time and cost to litigants, particularly

in personal injury cases, by providing a means to prove up the reasonableness and necessity of

medical expenses.” Turner v. Peril, 50 S.W.3d 742, 746 (Tex. App.—Dallas 2001, pet. denied).

Section 18.001(b) states:

            Unless a controverting affidavit is filed as provided by this section, an
            affidavit that the amount a person charged for a service was reasonable at the
            time and place the service was provided and that the service was necessary is
            sufficient evidence to support a finding of fact by judge or jury that the
            amount charged was reasonable or that the service was necessary.

TEX. CIV. PRAC. & REM. CODE § 18.001(b); see also Hong v. Bennett, 209 S.W.3d 795, 800

(Tex. App.—Fort Worth 2006, no pet.).

       If a defendant intends to prevent a plaintiff from relying solely on a served billing affidavit

to support a damages award, a defendant must file a controverting affidavit. There are two main

requirements for a counter affidavit: (a) it must give reasonable notice of the claims the opponent

intends to controvert and why; and, (b) it must be made by a person qualified to testify in

contravention of the matters contained in the initial affidavit. Ten Hagen Excavating, Inc. v.

Castro-Lopez, 503 S.W.3d 463, 492 (Tex. App.—Dallas, 2016, pet. denied), citing TEX. CIV.

PRAC. & REM. CODE §18.001(f) [emphasis added]. Courts should consider the following factors

when assessing the offered testimony of experts: the extent to which the expert’s theories can be


                                                                                             4|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
tested; whether the expert's techniques have been subjected to peer review; the potential rate of

error for the expert's techniques; whether the expert's techniques have been generally accepted as

valid by the relevant community; the extent to which the technique relies on the subjective

interpretation of the expert; and the nonjudicial uses of the theory or technique that have been

made. E.I. du Pont de Nemours & Co. v. Robinson, 923 SW2d 549, 557 (Tex. 1995); Gammill v.

Jack Williams Chevrolet, Inc., 972 S.W.2d 726 (Tex. 1998). The Court must act as a “gatekeeper” to

determine the qualifications of an expert and whether the expert's opinion is admissible according

to the six Robinson factors. Id.

        A. Defendant’s counter affidavit does not give reasonable notice of the basis for
           which Defendant intends at trial to convert Plaintiff’s claims as required by the
           Texas Civil Practice and Remedies Code.

        The counter affidavit of Guitreau does not give reasonable notice of the basis for which

Defendant intends at trial to convert Plaintiff’s claims and should be stricken. Section 18.001(f) of the

TEX. CIV. PRAC. & REM. CODE states that counter affidavits “must give reasonable notice of the basis”

on which the medical expenses/services are controverted. In the absence of reasonable notice for the

basis of a controverting affidavit, the Court should not admit the proffered counter affidavit. Turner v.

Peril, 50 S.W.3d 742, 748 (Tex.App.—Dallas 2001). Further, “opinion testimony that is conclusory

or speculative is not relevant evidence, because it does not tend to make the existence of a material

fact ‘more probable or less probable.’” Coastal Trans. Co. v. Crown Cent. Petroleum Corp., 136

S.W.3d 227, 232-33 (Tex. 2004), quoting TEX. R. EVID. 401. “A conclusory statement is one that

does not provide the underlying facts to support the conclusion.” Id. “Conclusory statements

without factual support are not credible and are not susceptible to being readily controverted.”

Rizkallah v. Conner, 952 S.W.2d 580, 587 (Tex. App.—Houston [1st Dist.] 1997, no writ).




                                                                                               5|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
       In Turner v. Peril, the Dallas Court of Appeals addressed the requirements of a counter

affidavit filed under section 18.001 of the Texas Civil Practice & Remedies Code. Turner appealed

a judgment based on a verdict in his personal injury suit against Peril. At trial, Turner offered

affidavits under section 18.001 to prove medical expenses he had incurred were reasonable and

necessary, but the trial court held that the nine affidavits were inadmissible because of counter

affidavits filed by Peril. On appeal, the Dallas Court of Appeals reversed and remanded the case

holding that the counter affidavits, which were devoid of detailed explanation or medical reasoning,

obscured the affiant's basis for controverting the affidavits filed by Turner, or concealed such basis.

Id. See also, Burrow v. Arce, 997 S.W.2d 229, 235-6 (Tex. 1999) (holding that in a summary

judgment proceeding an expert’s affidavit must contain factual support for the expert’s opinion).

As in Turner, Defendant’s Counter Affidavit does not give a reasonable basis on which Defendant

intends to convert Plaintiff’s claims.

       When you view Defendant’s Counter Affidavit and exhibits together, Guitreau is

essentially claiming that she pulled information from a commercial database based upon the CPT

billing code for each procedure and came up with a charge that she claims is reasonable. She then

provides a chart with Plaintiff’s medical procedure costs and a corresponding lower arbitrary

“usual customary reasonable fee.” However, Guitreau provides no explanation for how she came

up with the “usual customary reasonable fee” other than she arbitrarily chose to rely on the

Context4 Healthcare database. Indeed, Guitreau spends more time illuminating on the Context4

Healthcare database than Plaintiff’s medical treatment. In fact, Guitreau never address the specific

treatment received by Plaintiff in her affidavit. Instead she states in a conclusory fashion:

           “I have reviewed the statements of charges incurred for services provided to
           DAWN CORDERO by BASSETT SURGERY CENTER and THE BACK
           AND NECK INSTITUTE for treatment of alleged injuries. Based upon my
           knowledge, experience and billing expertise, and after consulting the medical


                                                                                                6|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
          industry and market resources referenced herein below, it is my opinion that
          not all the charges levied are within the usual, customary, and reasonable
          variance for the geographical area in which the services were rendered. A
          listing of the reduced service charges is attached hereto and incorporated
          herein by reference as Exhibit B.” Exh. 1: Counter Affidavit of Guitreau
          [emphasis added].

This conclusory statement gives absolutely no standard for reasonableness. Instead, Guitreau

attempts to controvert the reasonableness of charges by relying on her own conclusions that such

charges are not reasonable. Guitreau wholly fails to detail how Plaintiff’s medical charges were

unreasonable in El Paso County. In a more specific but equally conclusory opinion, Guitreau

states:

          “I have reported the charges for services rendered to DAWN CORDERO at
          the 80th percentile level. The 80th percentile indicates that the charges billed
          by BASSETT SURGERY CENTER and THE BACK AND NECK
          INSTITUTE exceed 80% of all charges submitted by other providers in the
          same geographic area for the same services. The 80th percentile charge
          represents a level that third-party payers, state agencies, commercial entities
          and others in the healthcare industry find to be a fair and reasonable charge
          when negotiating out of network provider reimbursement.” Exh. 1: Counter
          Affidavit of Guitreau [emphasis added].

Guitreau does not give details on these “other providers” on which she so heavily relies. She does

not give details about her own experience performing or billing for Plaintiff’s medical procedures

in or near El Paso County, where the charges were incurred. Indeed, while Guitreau alleges to have

“reported on over 600 cases involving medical, surgical and pharmacy services,” her counter

affidavit and attached report are completely devoid of any mention that even one of those cases

involves charges incurred in El Paso County. Exh. 1: Counter Affidavit of Guitreau. In an attempt

to   legitimize   her   unsupported   opinions,    Guitreau   declares    that   she   relied   upon

“Context4Healthcare’s (C4H) Usual, Customary and Reasonable (UCR) database.” Exh. 1:

Counter Affidavit of Guitreau. Without any support for such an assertion, she further declares that

“[i]t is the standard accepted practice in the medical community to rely on this type of database


                                                                                             7|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
to determine fair and reasonable fees for services rendered.” Exh. 1: Counter Affidavit of Guitreau

[emphasis added]. Interestingly, all while declaring that this “database” is the “standard” in the

medical community, she also admits that it is proprietary. See id.

        Simply put, Section 18.001 of the Texas Civil Practice and Remedies Code requires that

Defendant’s counter affidavit give reasonable notice of the basis on which it intends to controvert

Plaintiff’s charges. Tex. Civ. Prac. Rem. § 18.001. Defendants’ Counter Affidavit is wholly

conclusory and void of any analysis that would put Plaintiff on reasonable notice of the basis for

controverting her incurred charges. Guitreau does not provide any factual support for her conclusions. As

referenced above, she does not establish that she is familiar with what the charges are for the services

provided to Cordero in El Paso County. She simply concludes that the charges are not reasonable for this

county. While Guitreau refers to the Context4 Healthcare database, she makes conclusory statements that

wholly rely on those databases. There is also little to no justification or cited authority that these

databases are accurate, authoritative, or even reliable other than Guitreau’s conclusory and self-

serving allegation that such database is the “standard” in the medical community. Importantly,

Plaintiff does not have access to this database that Guitreau admits is proprietary, and therefore

Plaintiff cannot cross-examine the database, its creators, and certainly cannot call it as a witness

at trial. A controverting affidavit under section §18.001 is insufficient unless its allegations are

direct and unequivocal and perjury can be assigned to it. Turner,50 S.W.3d at 747. Perjury cannot

be assigned to the computer database printouts, and because Guitreau’s entire controverting

affidavit is solely based on information derived from those printouts from the computer’s hearsay

conclusions, Defendant’s Counter Affidavit authored by Guitreau is flawed and this Court should

not permit it to be used in this case.

        Additionally, Guitreau does not identify what part or parts of the Context4 Healthcare databases



                                                                                               8|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
she relies on to conclude Plaintiff’s medical bills are unreasonable.1 For example, Plaintiff has no way of

knowing the extent to which the Context4 Healthcare database addresses the costs related to orthopaedic

treatment she received at Basset Surgery Center and The Back and Neck Institute. Guitreau’s

controverting affidavit is not comprised of her own opinions (other than self-serving assertions),

but is simply a reflection of results from a computer database, and Guitreau certainly cites no

authority that the Context4 Healthcare database is the exclusive measure of reasonable charges for

medical services or that any of the medical providers in El Paso County rely on the information contained

in the Context4 Healthcare database as a basis for determining reasonable and necessary charges.

        Furthermore, according to E.I. du Pont de Nemours & Co. v. Robinson, courts should

consider the following factors when assessing the offered testimony of experts: the extent to which

the expert's theories can be tested; whether the expert's techniques have been subjected to peer

review; the potential rate of error for the expert's techniques; whether the expert's techniques have

been generally accepted as valid by the relevant community; the extent to which the technique

relies on the subjective interpretation of the expert; and the nonjudicial uses of the theory or

technique that have been made. 923 SW2d 549, 557. However, Guitreau fails to establish that the

amounts she relies on in her guidelines were derived from scientifically valid analysis of healthcare

provider charges by El Paso County providers. There is no evidence that Guitreau’s theories can be tested

or have been tested. There is no evidence that her “techniques” have been subjected to peer review. Most

importantly, there is not one shred of evidence that Guitreau’s techniques have been generally accepted

as valid by the relevant scientific medical community. Here, there is no standard of qualification the

Court need uphold—Guitreau has simply not established the analysis necessary to cross the gap




1
 This is even when considering her report, which is separate from her counter affidavit. See Exhibit 2: Guitreau
Report and Exhibits.

                                                                                                          9|P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
between her opinions and what she has entered into the computer. Guitreau’s opinions are wholly

dependent on a computer database; there is no way of knowing whether she has been trained on

how to use it, or even whether the data she input into the database was accurate. As a result,

Guitreau’s opinions are conclusory, unsubstantiated by accepted scientific research or

methodology and are simply ipsi dixit. Simply put, Guitreau’s counter affidavit does not satisfy

the requirements of Texas law and should therefore be struck and excluded.

       B. Rhonda Guitreau does not possess the knowledge, skill, experience, or other
          expertise to qualify as an expert under §18.001(f) of the Texas Civil Practice and
          Remedies Code, Texas Rule of Evidence 702, and Federal Rule of Evidence 702.

       Under Texas law, § 18.001 of the TEX. CIV. PRAC. & REM. CODE allows parties a significant

opportunity to save time and minimize costs by providing a means to prove up the reasonableness

and necessity of medical expenses. TEX. CIV. PRAC. & REM. CODE §18.001; Turner v. Peril,

50 S.W.3d 742 (Tex. App. 2001). Notably, while § 18.001(c)(2)(B) allows affidavits concerning

the costs and necessity of service to be provided by non-expert custodians, § 18.001(f) requires a

counter affidavit to be made by a person qualified to testify in contravention about matters

contained in the initial affidavit. Id. Since §18.001 only requires that a counter affidavit be made

by an expert, Texas courts have held that § 18.001 places a great burden on counter affidavits in

order “to discourage their misuse in a manner that frustrates the intended savings.” Id. As the Court

in Turner pointed out, this conclusion is bolstered by the fact that section 18.002 of the Texas Civil

Practice & Remedies Code sets out a form for an affidavit for cost and necessity of services but

provides no form for a counter affidavit. Id. at 747.

       In conjunction with §18.001, TEX. R. EVID. 702 requires that the offering party prove their

expert is qualified by the knowledge, skill, experience, training, or education on a relevant issue

in order to assist the trier of fact to understand the evidence or to determine a fact issue. Tex. R.



                                                                                            10 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
Evid. 702. Experts must meet this high burden in order to ensure that they are actually able to assist

the trier of fact in understanding the evidence or determining a fact issue. In re Bohannan, 388

S.W.3d 296, 298 (Tex. 2012). Additionally, Texas Courts have the duty to make certain experts

meet this burden by ensuring that, “those who purport to be experts truly have expertise concerning

the actual subject about which they are offering an opinion. Id. at 298. General experience or

crediting alone is not enough to qualify a witness as an expert, the offering party must prove that

the witness possesses special knowledge on the subjects on which they offer an opinion. Broders

v. Heise, 924 S.W.2d 148 (Tex. 1996).

       Here, Defendant has failed to meet their burden of establishing that Guitreau qualifies as

an expert under TEX. R. EVID. 702. First, nothing in Defendant’s Counter Affidavit or Guitreau’s

curriculum vitae indicates she possesses the necessary knowledge, skill, experience, training, or

education to qualify as an expert in this matter. Guitreau’s qualifications are inadequate to qualify

as an expert, as evidenced by her curriculum vitae and the fact that she has already been stricken

in several jurisdictions throughout Texas. As more fully discussed below, Plaintiff hereby attaches

as Exhibit 3 to this Motion, various Orders in which Texas Courts have struck the counter affidavits

and opinions of Guitreau. See Exhibit 3: Orders Striking.

       According to her curriculum vitae, Guitreau has not practiced medicine since the 1980s,

almost thirty (30) years ago. See Exh. 1-A. Further, she is only qualified to practice medicine as

a respiratory therapy technician. Id. While Guitreau might arguably be qualified to testify about

the reasonable charges of another respiratory therapy technician, the glaring fact that Guitreau

does not possess a medical degree or license disqualifies her to opine and contravene the section

18.001 affidavits of physicians, anesthesiologist, radiologists, and physical therapists. Simply put,

Guitreau possesses no formal education, training or experience in the field of medicine that would



                                                                                            11 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
qualify her to render opinions on the reasonableness of the costs of Plaintiff’s medical treatment

that are the subject of the affidavits served by Plaintiff on Defendant.

         Therefore, Guitreau does not have the knowledge, skill, experience, training, or education

to qualify as an expert according to TEX. R. EVID. 702. According to Broders v. Heise, general

experience in a field is not enough to qualify a witness as an expert; the witness must possess

special knowledge on the subjects on which they offer an opinion. Broders, 924 S.W.2d 148.

However, Guitreau does not even possess general experience in the medical fields relating to the

bills she seeks to controvert, let alone special knowledge. As stated above, experts must meet a

high burden in order to ensure that they are actually able to assist the trier of fact in understanding

the evidence or determining a fact issue.

          There is simply no authority that Defendant can rely upon to support the position that a

respiratory therapy technician who has not practiced in her field in over thirty (30) years can render

opinions regarding the reasonableness of the Plaintiff’s medical billing expenses incurred in this

case. Accordingly, Guitreau’s cumulative experience and qualifications are insufficient to qualify

her as an expert to controvert the billing affidavits served by Plaintiff in this matter.

             1. Rhonda Guitreau is not qualified to opine on the reasonableness of the charges
                for medical care provided to Plaintiff by Basset Surgery Center, The Back &
                Neck Institute, and Board Certified Orthopeadic Surgeon Dr. Luis Urrea.2

         Pursuant to Texas law, Guitreau is patently unqualified to provide testimony in

contravention of Plaintiff’s medical costs in the El Paso area. As a rule of thumb, general

experience in a specialized field does not qualify a witness as an expert. Hong, 209 S.W.3d at 802;

Gen. Motors Corp. v. Burry, 203 S.W.3d 514, 526 (Tex.App.-Fort Worth, 2006, no pet. h.); Pack



2
 While Plaintiff recognizes that her claim is presently before the United States District Court for the Western District
of Texas, Plaintiff will rely on state court cases which have analyzed and interpreted Section 18.001 of the Texas Civil
Practice and Remedies Code.

                                                                                                            12 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
v. Crossroads, Inc., 53 S.W.3d 492, 506 (Tex.App.-Fort Worth 2001, pet. denied). As the Fort

Worth Court of Appeals stated in Hong v. Bennett, 209 S.W.3d 795 (Tex. App.—Fort Worth 2006,

no pet.):

        General experience in a specialized field does not qualify a witness as an expert.
        General Motors Corp. v. Burry, 203 S.W.3d 514 (Tex. App.—Fort Worth 2006, no
        pet.); Pack v. Crossroads, Inc., 53 S.W.3d 492, 506 (Tex. App.—Fort Worth 2001,
        pet. denied). “What is required is that the offering party establish that the
        expert has ‘knowledge, skill, experience, training, or education’ regarding the
        specific issue before the court which would qualify the expert to give an opinion
        on that particular subject.” Broders v. Heise, 924 S.W.2d 148, 153-54 (Tex.
        1996).

209 S.W.3d at 803. Applying these principles to the medical field, the Texas Supreme Court has

stated in Broders that:

        [G]iven the increasingly specialized and technical nature of medicine, there is no
        validity, if there ever was, to the notion that every licensed medical doctor should
        be automatically qualified to testify as an expert on every medical question. Such
        a rule would ignore the modern realities of medical specialization. After all, the
        proponent of the testimony has the burden to show that the expert “possesses
        special knowledge as to the very matter on which he proposes to give an opinion.”

924 S.W.2d at 152, quoting 2 RAY, Texas Law of Evidence: Civil and Criminal § 1401 at 32

(Texas Practice 3d ed. 1980) [emphasis added]. Thus, in Broders, the Court held that an emergency

room physician was not qualified to opine on the cause of a brain injury. Id. at 153; see also

Travelers Ins. Co. v. Martin, 28 S.W.3d 42, 48 (Tex. App.—Texarkana 2000, no pet.) (orthopedic

surgeon not qualified to testify regarding the reasonableness and necessity of chiropractic care);

Spivey v. James, 1 S.W.3d 380, 384 (Tex. App.—Texarkana 1999, pet. denied) (dentist not trained

in dental surgery was not qualified to opine on the standard of care during dental surgery);

SunBridge Healthcare Corp. v. Penny, 160 S.W.3d 230 (Tex. App. 2005) (nurse with no

experience working in a nursing home not qualified to opine on standard of care).

        Texas Courts apply the foregoing medical expert qualification principles in the context of



                                                                                          13 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
determining whether a putative “expert” can opine on the reasonableness of medical charges in the

context of a counter affidavit submitted under §18.001(f) of the Texas Civil Practice and Remedies

Code. See Broders v. Heise, 924 SW.2d 148, 152 (Tex. 1996) (holding that a licensed medical

doctor is not automatically qualified to testify as an expert on every medical question); Turner v.

Peril, 50 S.W.3d 742, 747 (Tex. App.–Dallas 2001, pet. denied) (orthopedic surgeon not qualified

to submit a §18.001(f) affidavit challenging the reasonableness and necessity of charges for a

hospital, pharmacies, a chiropractor, a diagnostic center, a nurse anesthetist and doctors who

were not orthopedic surgeons) [emphasis added]; Hong, 209 S.W.3d at 803-04 (chiropractor not

qualified to submit a §18.001(f) affidavit challenging the reasonableness of bills of a medical

doctor, a radiologist or a pharmacist) [emphasis added].

       In the instant case, and like in Turner and Hong, Guitreau is wholly unqualified to provide

testimony to controvert the reasonableness and necessity of medical costs incurred in El Paso

County, Texas. While Guitreau may have some experience in medical billing, she has never

worked in the El Paso area. Exh. 1-A. Defendant has failed to meet its of burden of showing

Guitreau possess any knowledge, skill, experience, training, or education regarding the specific

procedures performed on Plaintiff at Bassett Surgery Center and The Back and Neck Institute.

According to Broders v. Heise, the offering party must prove that their expert “possesses special

knowledge as to the very matter on which he proposes to give an opinion,” and there is nothing in

Guitreau’s professional background to show that she has any experience evaluating the

reasonableness and necessity of complex medical procedure and facility costs. Broders, 924

S.W.2d 148.

       Guitreau has outdated and limited experience working as a respiratory theory technician

and other than a conclusory statement that Guitreau is “qualified” Defendant’s Counter Affidavit



                                                                                         14 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
fails to demonstrate how Guitreau is qualified to testify about the necessity or the reasonableness

of the charges for the individual medical services and procedures Plaintiff received. See Turner v.

Peril, 50 S.W.3d 742, 747 (Tex. App.–Dallas 2001, pet. denied). In Turner v. Peril, the Court held

that an orthopedic surgeon was not qualified to challenge the reasonableness of charges for a

hospital, pharmacies, a chiropractor, a diagnostic center, a nurse anesthetist and doctors who were

not orthopedic surgeons. Turner v. Peril, 50 S.W.3d 742, 747 (Tex. App.–Dallas 2001, pet.

denied). The Court specifically addressed that the doctor’s experience was limited to orthopedic

surgery and making a blanket statement that he was qualified by his "education, training and

experience" did not show how he was qualified to controvert the affidavits of those other

professionals. Id. Like in Turner, the only proof Guitreau offers to establish her qualifications is

a conclusory statement that she is qualified based on her “knowledge and experience.” See Exh. 1.

         Other than this general conclusory assertion, Guitreau does not establish what experience

she has related to any of plaintiff’s medical procedures or costs that are contained in the affidavits.

Guitreau spends the majority of her Counter Affidavit illuminating on the Context4 Healthcare

database, not establishing her experience related to medical treatments administered to Plaintiff

including injections, sedation, x-rays, diagnostic imaging, and general orthopedic treatment. If an

orthopedic surgeon is not qualified to provide testimony concerning the reasonableness of medical

charges of various healthcare providers without the necessary experience, then certainly, a

respiratory therapy technician is not qualified to do so. Accordingly, Defendant’s Counter

Affidavit is woefully inadequate as it relates to meeting the demanding requirements of counter

affidavits offered to controvert billing affidavits served under § 18.001 and Guitreau should be

precluded from offering those same opinions at the time of trial.




                                                                                             15 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
            2. While this Court is certainly in the position to make its own determination on
               this issue, it is worth noting that Guitreau’s billing counter affidavits have
               been struck multiple times by Texas Courts, including within El Paso County.

       Guitreau is not a medical doctor, has no medical training, and is just flat out unqualified to

execute an 18.001 controverting affidavit contesting the reasonableness of Plaintiff’s medical

charges. According to Guitreau’s resume, she is a “medical billing expert witness.” However,

one chooses to characterize her occupation, the inescapable truth is that she has a minimal amount

of medical training. Allowing Guitreau to testify about the reasonable cost of medical treatment

is analogous to a secretary or receptionist at a law firm being allowed to testify as to the

reasonableness of attorney fees. Just because the secretary or receptionist may enter an attorney’s

time, review an attorney’s bill, and compile the bills to send out to clients, does not make the

secretary or receptionist qualified to testify regarding the reasonable and necessary attorney fees.

       Consequently, a number of courts have determined that Guitreau’s opinions are unreliable

and have stricken her counter affidavits that are nearly substantively identical to the counter

affidavit she has provided in this case. The following is a list of cases in which Guitreau

opinions/affidavits have been struck and are all attached as Exhibit 3 to this Motion:

       1.      Cause No. 2013-CCL-00029; Davila v. Garcia, Cameron County, Texas;

       2.      Cause No. 236-272393-14; Ponce v. Monrrial. in the 236th Judicial District of
               Tarrant County, Texas;

       3.      Cause No.2013-54721; Razo v. Jeffers in the 152nd District Court of Harris County,
               Texas;

       4.      Cause No. 067-266568-13; Bell v. Buckwalter. in the 67th Judicial District of
               Tarrant County, Texas;

       5.      Cause No. C152347; Mendeloa v. Wallace in the County Court at Law No. 2 and
               Probate Court Brazoria of County, Texas;

       6.      Cause No. 2013-75447; Acosta v. Byington in the 334th District Court of Harris
               County, Texas;


                                                                                           16 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
       7.      Cause No. CL-12-1114-G; Hernandez v. Lewis in the in the County Court at Law
               No. 7 of Hidalgo County, Texas;

       8.      Cause No. 14-07-07580; Allen v. Gunn in the 284th District Court of Montgomery
               County, Texas;

       9.      Cause No. 2015-03882; Thompson v. Davis in the 152nd District Court of Harris
               County, Texas;

       10.     Cause No. 2014-73128; Thomas v. Government Employees Insurance Company in
               the 80th District Court of Harris County, Texas;

       11.     Cause No. 2015-33429; Bonilla v. Pruitt in the 80th District Court of Harris County,
               Texas;

       12.     Cause No. 2014-70313; Raja v. Bucio in the 11th District Court of Harris County,
               Texas;

       13.     Cause No. 2014-67304; Diaz v. Frizzell in the 55th District Court of Harris County,
               Texas;

       14.     Cause No. 2016DCV3447; Cereceres v. Almeida In the 171st Judicial District in El
               Paso County, Texas;

       15.     Cause No. CV43193; Menning v. GKD Management, LP in the 62nd Judicial
               District in Hopkins County, Texas;

       16.     Cause No. DC-14-00712; Yarbrough v. Ruestmann in the 14th Judicial District in
               Dallas County, Texas; and

       17.     Cause No. E-200242; Rebolloso v. Labove in the 172nd Judicial District in Jefferson
               County, Texas;

       Guitreau’s counter affidavit filed in this matter is inherently unreliable. Defendant has not

met their great burden of proof with respect to the Guitreau Counter Affidavit. Defendant’s

unreliable counter affidavit should not be allowed to frustrate and negate the intended purpose of

§18.001 of the Texas Civil Practice & Remedies Code. Accordingly, this Court should not allow

the use of the Defendant’s Counter Affidavit and opinions authored by Rhonda Guitreau in this

case. Such affidavit and opinions should be struck in their entirety.



                                                                                          17 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
                                      IV.     CONCLUSION

       For the foregoing reasons, Plaintiff requests that Defendant’s Counter Affidavit and the

opinions of Rhona Guitreau be struck and that Plaintiff have such other and further relief, either at

law or in equity, to which she may show herself to be justly entitled.


                                                      Respectfully submitted,

                                                      FLORES, TAWNEY & ACOSTA P.C.

                                                      /s/   Daisy Chaparro
                                                      DAISY CHAPARRO
                                                      TX State Bar No.: 24088824
                                                      906 N. Mesa, 2nd Floor
                                                      El Paso, Texas 79902
                                                      Phone: (915) 308-1000
                                                      Facsimile: (915) 300-0283
                                                      DChaparro@FTAlawfirm.com
                                                      Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of August 2019 I delivered this document to the
following individuals in compliance with the Federal Rules of Civil Procedure:

       Ken Coffman
       Attorney at Law
       221 N. Kansas, Suite 503
       El Paso, Texas 79901
       Phone: (915) 231-1945
       Facsimile: (915) 225-0555
       ken@kclawfirm.net
       Attorney for Defendant
                                                      /s/   Daisy Chaparro
                                                      DAISY CHAPARRO




                                                                                           18 | P a g e
Dawn Cordero v. Target Corporation
PLAINTIFF’S MOTION TO STRIKE COUNTER AFFIDAVIT AND OPINIONS OF RHONDA GUITREAU
EXHIBIT 1
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

DAWN CORDERO,                                        §
Plaintiff,                                           §
                                                     §
                                                     §
VS.                                                  §                                 NO. 3:18-CV-00328
TARGET CORPORATION,                                  §
Defendant                                            §
                                                     §


                   COUNTER-AFFIDAVIT CONCERNING COST
              OF MEDICAL SERVICES REGARDING DAWN CORDERO


       BEFORE ME, the undersigned authority, on this day personally appeared Rhonda R.
Guitreau, after being duly sworn, deposed as follows:

       My name is Rhonda R. Guitreau. I am over the age of 21, of sound mind, and capable
of making this affidavit. The facts stated in this affidavit are within my personal knowledge
and are true and correct. Please see my curriculum vitae attached hereto and incorporated
herein by reference as Exhibit A.

       I am a medical billing expert consultant with more than 35 years of experience in the
healthcare profession. I have developed an expertise in setting, adjusting, and maintaining
client fee schedules and anticipated reimbursement rates at usual and customary fees for
various geographic locales based on major insurance allowable fee databases. Over the
past 35 years, I have developed an expertise in physician and facility billing, medical fee
negotiations, and medical bill auditing. I have reviewed, analyzed, and reported on usual
and customary medical fees for over 600 cases involving medical, surgical and pharmacy
services provided by a diverse medical provider base.

       Based upon my knowledge and experience I am qualified to provide an opinion in
contravention to the affidavit regarding the cost of medical services provided for claimed


              COUNTER-AFFIDAVIT CONCERNING THE COSTS OF MEDICAL SERVICES RENDERED / PAGE 1 OF 3
or actual injuries to DAWN CORDERO. I rely upon widely accepted and highly credible
medical industry resources and data regarding the usual, customary and reasonable
medical fees and costs for counties in Texas such as those provided to this patient. Such
medical industry and market resources are generally accepted in the industry as providing
a credible foundation to determine the usual, customary and reasonable medical fees and
costs for specific medical procedures and costs in specific geographic areas.

       I have reviewed the statements of charges incurred for services provided to DAWN
CORDERO by BASSETT SURGERY CENTER and THE BACK AND NECK INSTITUTE
for treatment of alleged injuries. Based upon my knowledge, experience and billing
expertise, and after consulting the medical industry and market resources referenced
herein below, it is my opinion that not all the charges levied are within the usual,
customary, and reasonable variance for the geographical area in which the services were
rendered. A listing of the reduced service charges is attached hereto and incorporated
herein by reference as Exhibit B.

      The billing codes and associated charges for treatment referenced by the Plaintiff’s
bills were collected and a line by line review of all fees by each provider was analyzed
utilizing Context4Healthcare’s (C4H) Usual, Customary and Reasonable (UCR) database. It
is the standard accepted practice in the medical community to rely on this type of database
to determine fair and reasonable fees for services rendered.                    C4H’s proprietary UCR
database consists of a range of benchmark values ranging from the 25 th through the 95th
percentile for 290 geo-zips throughout the United States. The Usual, Customary and
Reasonable benchmark fees are derived by a team of fee experts and mathematicians who
analyze hundreds of millions of actual submitted charges collected from claims filed with
various electronic data clearinghouses. The analyzed claims are not discounted for
government and/or commercial payer agreements thus reflecting a true fair market value
for the provider’s charges.       I have reported the charges for services rendered to DAWN
CORDERO at the 80th percentile level. The 80th percentile indicates that the charges billed
by BASSETT SURGERY CENTER and THE BACK AND NECK INSTITUTE exceed 80%


              COUNTER-AFFIDAVIT CONCERNING THE COSTS OF MEDICAL SERVICES RENDERED / PAGE 2 OF 3
of all charges submitted by other providers in the same geographic area for the same
services. The 8Qth percentile charge represents a level that third-party payers, state agencies,
commercial entities and others in the healthcare indush-y find to be a fair and reasonable
charge when negotiating out of network provider reimbursement. Context4 Healthcare' s
UCR methodology is attached to this affidavit as Exhibit C and incorporated as if set forth
fully herein.
       My opinions are directed at the cost of the charges for medical services rendered by
each referenced provider and my opinions are not directed at whether such services were
medically necessary.




       FURTHER affiant sayeth not.




                                                                                                          1lvL
            SWORN TO AND SUBSCRIBED before me on the                                                ~ day of July 2019.


       ./~.'\'"'''
            ~~.~~cJ!f,,         MAR Y E. POB LETE
      ~!:·*:·rs§ Nota ry Public.             State of Texas
      , .,_,: ... ...· ,...,.~ Com m . Exp1res 07-29-2019
       ''; ~OF'\'(.,,
          ''"'''I'''          Notarv ID 13031287 4




                          ConNTHII- AFFmAvrT CoNrHTINJNc; TJ-!H r ·osrs o F MHDrc:Ar. SFJIVJ('ES RHN!Jiillli!J I PAGE 3 OF 3
                                                                                                         1




    38 plus years in the Healthcare Industry
    15 plus years billing, coding, and collecting medical claims for professional providers
     8 plus years reviewing and analyzing medical bills for fair and reasonable charges



      Hospital Administrative Director – Cardiopulmonary & Neurodiagnostics 
      Hospital Coordinator, Educator and Assistant Department Head 
      Home Health Care Respiratory Care and Marketing Director 
      Branch Manager – Home Health Center
      Executive Director – Medical Equipment Service to Major Hospitals 
      Owner/Founder – Pediatric Medical Facility
      Healthcare Consultant – Physical Medicine, Pain management, Anesthesia, Surgery 
      Owner/President – Medical Billing and Collections Firm 
      Practice Management Consultant – Clinic & Facility based providers 
       Legal Medical Billing Reviews – Utilization of Industry Standard UCR databases; Commercial
        insurance allowables, Medicare & Medicaid fees and State workers’ comp plan charges 




    December 2010 – Current                           Medical Billing Expert Witness/Consultant
                                                      Medical Reimbursement Specialists

    Uniquely qualified to review and evaluate physician and facility medical bills to determine usual,
    customary and reasonable medical fees. Professional review of medical expenses after medical
    necessity has been determined to report reasonable and fair charges based on credible industry
    resources, UCR databases and cost comparisons by geographic area. 1000’s of medical bills
    reviewed regarding the costs of medical and surgical services provided to date. Testified by
    deposition – 15+cases. 500+ controverting affidavits to date.



    GUITREAU CV – UPDATED 6/21/2019                                                             EXHIBIT A
                                                                                                     2




                                                  President-Owner
                                                  Practice Management Consultant
December 2007 – Current                           Dallas Medical Billing – Dallas, TX

Provide professional medical billing, collections and consulting for specialty providers with
complex billing and reimbursement issues…Establish, review and implement providers’ annual
fee schedules utilizing industry standard methodologies such as UCR databases,
econometric models, comparative market analyses and acuity factors. Negotiate out
of network reimbursement amounts based on current UCR data and commercial
insurance allowable fees.



January 2004 – November 2007                     Vice-President, Business Development
                                                 Dallas Medical Billing – Dallas, TX


January 1990 – December 2003                     Owner/Founder
                                                 Child Health America – Baton Rouge, LA

Implemented business plan for start-up of pediatric clinic to provide newly formed State of
Louisiana Preventive Health Program for low-income children (Kid Med) …Hosted Bobby
Jindal, Asst. Secretary for US Dept. of Health and Human Services news conference to
announce new program.


August 1988 – October 1989                       Executive Director
                                                 Advanced Medical Concepts –
                                                 Baton Rouge, LA

Implemented business plan…Established operational budget…Hired professional
staff… Established administrative procedures and reporting… Acquired
inventory…Established fees and secured referral base for this new hospital owned
durable medical equipment company and infusion pharmacy service.


June 1986 – April 1988                           Branch Manager
                                                 Primedica/AMI Home Health Care Equip
                                                 Centers
                                                 Slidell & Hammond, LA

Planned, coordinated, and implemented opening of new branch office... Responsible for
marketing, cost controls, collections and corporate reporting…Recruited, hired and trained
new employees…Purchased initial inventory… Established and maintained all fees and
charges…. Combined budget of $1 million.


GUITREAU CV – UPDATED 6/21/2019                                                               EXHIBIT A
                                                                                                  3




April 1984 – July 1985                           Respiratory Care/Marketing Director
                                                 National Home Health Care – Amarillo, TX

Supervised 3 staff marketing special services to physicians…Implemented creative strategies to
build referrals and client base…Made home visits to infants on apnea monitors subject to SIDS
(Sudden Infant Death Syndrome)


July 1982 – January 1984                         Administrative Director – Humana, Inc.
                                                 Garland Community Hospital- Garland, TX


Supervised 15 technical staff for Respiratory Therapy, Cardiology, Neuro-Diagnostics and Non-
Invasive Vascular Lab…Managed budget of $1.5 million…Served on Safety, CPR, Infection
Control, Quality Assurance and ICU hospital committees




October 1981 – July 1982                         Pulmonary Rehabilitation Coordinator
                                                 Methodist Hospital of Dallas – Dallas, TX

Supervised 30 technical personnel, 5-7 students in specialized department…Developed team
approach for in-patient and out-patient programs…Instructor for respiratory technology students
from El Centro College.



August 1979 - September 1981                     Assistant Department Head/Coordinator
                                                 Veterans Administrative Hospital –
                                                 Houston, TX; Shreveport, LA

Supervised exercise physiology lab…Participated in drug research studies…Conducted in-service
education…Coordinated pulmonary function laboratory services




September 1977 – August 1979                     Staff Respiratory Therapist
                                                 Schumpert Medical Center – Shreveport, LA

Worked in Intensive Care Unit, Neonatal Intensive Care Unit, Emergency Room…Participated in
Care Flight of critically-Ill neonates.




GUITREAU CV – UPDATED 6/21/2019                                                           EXHIBIT A
                                                                                                           4




Bachelor’s Degree, December 1979                    Louisiana State University at Shreveport
                                                    Focus in Respiratory Therapy; Business




Registered Respiratory Therapist – 1981
Certified Respiratory Therapy Technician – 1979
Certified Medical Insurance Specialist - 2004




Healthcare Finance News – leading news source for developments in Healthcare finance industry
Modern Healthcare – leading source of healthcare business & policy issues
Healthcare Business & Technology – focuses on trends & issues facing executives in the healthcare
industry.




      FairHealth.org and FairHealth Access
      Novitas Solutions - Centers for Medicare and Medicaid Services
      SEAK – The Expert Witness Training Company
      ExpertPages




    Medical Billing industry standards
    Medical Billing cases in litigation - Contract breaches, personal injury, work comp
      Payment settlements re: Subrogation, liens, provider letters of protection
      State and Federal regulations re: Medical bill transparency laws and payment methodologies
      Major Commercial insurance provider policies, allowable fees, correct coding initiatives, plan
       descriptions/benefits
      New, investigational medical procedures pending insurance reimbursement by major payers
      Provider newsletters from Blue Cross Blue Shield – Texas, Louisiana, Illinois; United Healthcare,
       Cigna, Aetna, Medicare, Texas Medicaid Health Partnership
      State and Federal guidelines re: expert witnesses and rules of evidence
      Court decisions involving medical billing expert witnesses


GUITREAU CV – UPDATED 6/21/2019                                                                 EXHIBIT A
MEDICAL SERVICES FOR:                      MEDICAL BILLING REVIEW               CAUSE NO. 3:18-CV-00328
DAWN CORDERO

        A           B              C                D                   E                   F          G
                                                              FAIR MARKET VALUE
                                                                BASED ON 80%
                DATE OF     CPT CODE OR        PROVIDER
   PROVIDER                                                  CONTEXT⁴HEALTHCARE         VARIANCE     *CODE
                SERVICE     DESCRIPTION        TOTAL CHG
                                                               UCR DATABASE OR
                                                             PROVIDER FULL CHARGE
1
2 BASSETT SURGERY CENTER - 79925
3             7/26/2018       27095             $17,000.00          $3,925.35           $13,074.65    O
4                            73525-26            $1,208.00           $136.07             $1,071.93    O
5                            73510-26             $158.00             $51.65              $106.35     O
6                             99152               $368.00            $120.03              $247.97     O
7                              J2001               $21.00             $10.27               $10.73     O
8                             Q9967               $179.00             $20.30              $158.70     O
9                              J1030               $84.00             $25.77               $58.23     O
10                             J2400               $84.00             $50.46               $33.54     O
11                            A4550                $16.00             $16.00                $0.00
12                            A4930                $13.00              $5.10               $7.90      O
13           12/20/2018       64483              $4,200.00          $2,934.37            $1,265.63    O
14                            64450              $4,200.00          $1,674.54            $2,525.46    O
15                           77003-TC             $500.00            $340.95              $159.05     O
16                           72100-TC             $500.00            $103.15              $396.85     O
17                            99152               $368.00            $120.03              $247.97     O
18                            Q9967               $179.00             $20.30              $158.70     O
19                             J2001               $21.00             $10.27               $10.73     O
20                             J2400               $84.00             $50.46               $33.54     O
21                             J1030               $84.00             $25.77               $58.23     O
22                            A4550                $16.00             $16.00                $0.00
23                            A4930                $13.00             $5.10                 $7.90     O
24
25 TOTAL                                       $29,296.00           $9,661.94           $19,634.06    O
26
27 THE BACK & NECK INSTITUTE - 79925
28              9/28/2017        99245           $750.00             $629.34             $120.66      O
29                               73502           $250.00             $150.91              $99.09      O
30              6/22/2018        99215           $500.00             $300.16             $199.84      O
31              7/26/2018        27095          $2,500.00            $933.66            $1,566.34     O
32                              73525-TC         $500.00             $282.22             $217.78      O
33                              73502-TC         $250.00              $99.26             $150.74      O
34             8/13/2018         99215           $500.00             $300.16             $199.84      O
35             11/1/2018         72148          $2,250.00           $2,250.00              $0.00
36             11/14/2018        99215           $500.00             $300.16             $199.84      O
37             12/20/2018        64483          $5,000.00           $1,918.76           $3,081.24     O
38                               64450          $1,000.00            $497.09             $502.91      O
39                              72100-26         $500.00              $66.26             $433.74      O
40              1/3/2019         99215           $500.00             $300.16             $199.84      O
41              1/18/2019        72146          $2,250.00           $2,224.21            $25.79       O
42              2/6/2019         99215           $500.00             $300.16             $199.84      O
Prepared by: Rhonda R Guitreau
Medical Billing Expert Witness                          1                                       EXHIBIT B
 MEDICAL SERVICES FOR:                             MEDICAL BILLING REVIEW                          CAUSE NO. 3:18-CV-00328
 DAWN CORDERO

          A              B                  C                   D                          E                         F           G
                                                                              FAIR MARKET VALUE
                                                                                  BASED ON 80%
                    DATE OF         CPT CODE OR           PROVIDER
    PROVIDER                                                                CONTEXT⁴HEALTHCARE                 VARIANCE        *CODE
                    SERVICE         DESCRIPTION          TOTAL CHG
                                                                               UCR DATABASE OR
                                                                           PROVIDER FULL CHARGE
1
43 THE BACK & NECK INSTITUTE - 79925
44                                20610                     $200.00                    $200.00                    $0.00
45                              J1100 X 4                    $40.00                     $40.00                    $0.00
46             3/29/2019          99215                     $500.00                    $300.16                   $199.84        O
47
48 TOTAL                                                   $18,490.00                  $11,092.67                  $7,397.33    O
49 *O - Provider charges exceed usual, customary and reasonable fees charged by other providers in the same geographic area.




 Prepared by: Rhonda R Guitreau
 Medical Billing Expert Witness                                     2                                                     EXHIBIT B
                                                                   EXHIBIT C - PG1


SOFTWARE | DATA | INTEGRITY | COMPLIANCE




                                           Ususal, Customary & Reasonable
                                                 Healthcare Fee Data
                                                                                               EXHIBIT C - PG2

| Industry Challenge                                         that often include faulty policies, errors and fraud /
                                                             waste / abuse. Third, using 24 month rolling charge
Ensuring that the right service is administered at the       data means customers get the most relevant fee
right cost is a cornerstone of proper healthcare             information.
coverage. However, with one doctor billing a service
at $100, and another doctor right next door billing          UCR fee data is arrayed in precentiles from the 25th
the same service at $800, how is a payer or                  through the 95th. It is also divided into geo-zip
third-party administrator to know what’s usual,
                                                             regions around the country to allow for regional
customary, and reasonable?
                                                             diﬀerences in healthcare costs. UCR fee data is
                                                             updated semi-annually to deliver the most timely and
                                                             relevant fee data possible.


                                                             | Real-time Cloud Service Available

                                                             Context is the only nationally recognized UCR
                                                             provider accessible through real-time web services.
                                                             Our real-time option eliminates the need to load
                                                             databases or track versioning throughout the year.

| Context Solution                                           | Broadest Fee Coverage
Context has been a leader in usual, customary and
reasonable fee (UCR) analysis since 1994. Our                Context UCR oﬀers the broadest fee coverage in the
UCR fee data offerings make certain that insurance           market today. Many customers that move from other
companies, employer groups, and other healthcare             products are surprised not only at the coverage of
organizations have the accurate and comprehensive            scope and specialty, but the availability of fee data
fee information necessary to operate in today’s
                                                             for new codes.
complex healthcare environment.

Context UCR products are constructed using a
proven statistical methodology. Billions of provider
charges collected semi-annually, with only the most
current two years used in the statistical model.
Context’s proprietary methodology oﬀers you
unique advantages.

First, using provider charges means our customers
have access to both “allowable” and “co-pay”
amounts. Second, charges are not altered through
heterogeneous payer adjudication processes

                                   Copyright 2018 Context 4 Healthcare, Inc. This document
                                      contains confidential and proprietary information.
WWW.CONTEXT4.COM
                                                                                              EXHIBIT C - PG3

Context’s UCR includes:                                      | The Payer Community’s Trusted
•   Medical Professional medical fees from 39
                                                             Source
    specialties. It includes hard to ﬁ nd behavioral
    health fees.                                             Hundreds of payers, TPAs and providers use Context
                                                             UCR data. Examples include out-of-network claim
•   Dental Professional dental fees.                         pricing, cost containment, re-pricing, charge master
                                                             maintenance, health planning and population health
•   Anesthesia Anesthesiologist professional fees
    including duration and base units for                    cost forecasting.
    benchmarking.
                                                             | Free Fee Evaluation
•   HCPCS Non-physician services and
    miscellaneous items. It includes hard to ﬁnd
    DME fees.                                                Contact us today for a free fee evaluation. Send us
                                                             10 of your most common procedure codes and three
•   Outpatient Facility Facility costs for hospital          zip codes. We will pull UCR fees for the 25th, 50th,
    outpatient or ambulatory surgical center services.       and 95th percentiles. We will demo the results and
                                                             usage of our Fee Viewer Pro application tool.
•   Inpatient Facility Facility costs for inpatient
    services. Based on the CMS MEDPAR data it
    includes DRG-based fees that are “per day” and
    “per stay”.




                                                Talk to an Expert now
                                                http://go.context4.com/contact-us-free-ucr-demo/

                                                    Sales@context4.com


                                                 800.783.3378




                                   Copyright 2018 Context 4 Healthcare, Inc. This document
                                      contains conﬁdential and proprietary information.
WWW.CONTEXT4.COM
                               Context4 Healthcare UCR

Summary


The healthcare industry for decades has had a need for information about prevailing rates in
multiple geographic regions, and at multiple percentiles, for all medical procedures. This
information was originally challenging for payers and provider groups to acquire. First, this
requires the availability of large quantities of actual claim data for all geographical areas in
which the entity wishes to do business. Secondly, not all medical procedures may be commonly
performed in all areas, which may not allow for a statistically valid prevailing rate to be directly
determined from a simplistic reading of the data.

The Context4 Healthcare (Context) Usual, Customary & Reasonable (UCR) Fee database solves
these problems and provides both medical providers and healthcare payers a statistically valid
tool to help determine reimbursement and billing rates for medical procedures. For each medical
procedure code, fees are available for all geographic regions of the United States at multiple
percentiles.

Standards: Data sources and validation

The key to industry acceptance of Context’s UCR has been, and continues to be, the quality of
the data that is used as input to the statistical model. According to the Centers for Medicare &
Medicaid Services (CMS), the definition of UCR is “The amount paid for a medical service in a
geographical area based on what providers in the area usually charge for the same or similar
medical service.” Under that definition, it’s imperative that actual provider charges are used to
determine the UCR. Context has invested, and continues to invest, significantly in acquiring
large volumes of actual claim charge data submitted by providers in all areas of the country.
Over a billion actual submitted claim charges are added semi-annually, representing more than
70% of all claims submitted in the United States. The UCR database is updated semi-annually
using the most recent 24 months of data to ensure the most relevant data is always used in each
update. The raw data which is used has not been altered or filtered in any way by any entity,
including payers, from the original claims submitted by the healthcare providers. Therefore,
Context’s UCR is based on actual provider charges.

Context accomplishes the task of data validation by removing invalid provider zip codes, as well
as removing invalid procedure codes and other obvious errors in the data. Extreme fee outliers
are also removed. This requires separating valid submitted charges from data entry errors.
Additional in-depth, proprietary data validation processes occur as part of the Context statistical
model.




                                                                                   EXHIBIT C - PG4
General Methodology

The Context methodology for creating UCR was originally developed by highly skilled,
experienced PHd level statisticians. Context employs similar statisticians in the maintenance of
the statistical model and to assist in customer support. Nothing is outsourced.

The core of the Context methodology involves dividing the process of determining a UCR fee
into two parts. The first part involves determining a relative value. This is meant to represent the
value of a specific procedure relative to other procedures. The second part is to calculate a
conversion factor. These conversion factors are meant to represent the effects of geography on
prices, and are calculated at various percentiles. A UCR fee is then calculated by multiplying a
relative value specific to each medical procedure by a conversion factor (or CF) which is specific
to a geographical region, and to a specific percentile. This methodology has been generally
accepted in the industry and used by multiple vendors for decades.

Geographic areas are at the heart of the concept of UCR. The industry accepted methodology for
designating a geographic area for UCR purposes is through a three-digit zip level representing
various generally-contiguous zip code areas. Context has developed approximately 290
geographic areas (“GeoZips”) for UCR. Multiple factors go into determining the Context
GeoZips, including economic similarities, population size, and number of medical practitioners.
The GeoZip methodology as designed by Context, is extremely important to the validity of the
UCR to achieve statistical balance and guard against any single large medical entity establishing
the UCR for the GeoZip.

General Acceptance: Context4 Healthcare’s position in the industry as a UCR
vendor

Context is a trusted, recognized source of UCR to the healthcare industry, and has been for many
years.

Context’s Medical UCR was introduced into the marketplace in 1994. The HCPCS, Anesthesia,
Dental, and Outpatient Facility UCR products were introduced into the marketplace in 1999. The
Inpatient UCR product was introduced into the marketplace in 2015.

Context has over 450 customers using the various UCR products. These customers include
approximately 220 provider/hospital entities and approximately 230 payer entities.

Potential Error Rate

The Context UCR products have been in the marketplace for over twenty years. Evaluation of
customer support requests to answer questions about specific UCR fees due to provider appeals
shows that Context receives approximately 65 support requests annually, on average. Context’s
error rate is extremely low, with only a single error identified in the fee for one code in one
geographic area in the past two years.




                                                                                  EXHIBIT C - PG5
Peer Review/Publication: Third party evaluation

The Context UCR has been subjected to intensive evaluation by Oxford Outcomes and Avalon
Health Economics. The blog posting by Avalon Health Economics is attached. The Oxford
Outcomes evaluation concluded, after conducting a thorough review of the Context UCR
process, that the Context UCR was “reasonable and consistent with best practices.” The Avalon
Health Economics blog compares Context UCR methodology with other private and public data
sources and states that “the C4H data sourcing is more likely to provide representative data
compared to other common sources of fee data.”




                                                                    EXHIBIT C - PG6
EXHIBIT 2
rguitreau@mrsreview.com
rguitreau@dallasmedicalbilling.com


July 2, 2019

Ken Coffman – Attorney at Law
221 N. Kansas St.
Suite 503
El Paso, TX 79901-1430

Re: Dawn Cordero v. Target Corporation
    Cause No. 3:18-CV-00328

Dear Mr. Coffman,


       Upon request, I am providing my expert witness report in the matter of Dawn
Cordero v. Target Corporation. The following is my expert opinion regarding the costs
of the plaintiff Dawn Cordero’s medical bills.      I am not making a determination on
whether these services were medically necessary and/or required. I am solely reporting
on the reasonable costs for the provider charges represented to me in the medical bills
and/or statement of charges. Provider charges presented in the bills, statements and
sworn affidavits that I reviewed may represent the provider customary fees for given
services that apply to all patients without regard to the expected source of payment.
These charges are considered the providers’ standard charges. My review compared the
providers’ standard customary charges to other providers’ charges within the same
geographic location for the same service rendered.


       My expert opinion is based on the usual, customary and reasonable (UCR) method
of deciding the allowable amount for a service when a healthcare provider and payor
have not agreed upon a negotiated rate for a service or when there is no fee schedule set


                          “Providing fair and accurate fee analysis”
by a statue or rule. When the healthcare provider does not file a claim with the plaintiff’s
insurance company or the plaintiff lacks health insurance, a UCR analysis of the medical
bills may help the court establish reasonable amounts for the services rendered. My
expert opinion provides a UCR analysis based on highly credible, widely accepted UCR
data.


        As a medical billing expert and practice management consultant with more than
35 years of experience in the healthcare profession, I provide services to medical
providers regarding reimbursement negotiations utilizing the UCR method for
determining out-of-network claim payments. I have expertise in setting, adjusting, and
maintaining client fee schedules based on UCR databases and allowable fees
implemented by major commercial insurance companies, government entities and state
agencies. I have extensive experience in physician and facility billing and medical bill
auditing. To date I have reviewed, analyzed, and reported on usual, customary and
reasonable medical fees for over 600 cases involving medical, surgical and pharmacy
services. A copy of my current curriculum vitae is included as Exhibit A. To date I have
testified by deposition in over 10 cases in the last 4 years. Attached is Exhibit A-1, a list
of all cases in which I have given testimony to date. I have not authored any publications
to date.


        I reviewed the statement of charges incurred for services provided to this patient
by Bassett Surgery Center and The Back and Neck Institute. Based upon my knowledge,
experience and billing expertise, and after consulting the medical industry and market
resources referenced herein below, it is my opinion that not all the charges levied are
within the usual, customary, and reasonable variance for the geographical area in which
the services were rendered. A listing of the reduced service charges is attached as Exhibit
B.




                           “Providing fair and accurate fee analysis”
       The billing codes and associated charges for treatment referenced by the Plaintiff’s
bills were collected and a line by line review of all fees by each provider was analyzed
utilizing Context4Healthcare’s (C4H) Usual, Customary and Reasonable (UCR) database.
It is the standard accepted practice in the medical community to rely on this type of
database to determine fair and reasonable fees for services rendered. C4H’s proprietary
UCR database consists of a range of benchmark values ranging from the 25 th through the
95th percentile for 290 geo-zips throughout the United States. The Usual, Customary and
Reasonable benchmark fees are derived by a team of fee experts and mathematicians who
analyze hundreds of millions of actual submitted charges collected from claims filed
through various electronic data clearinghouses. The analyzed claims are not discounted
for government and/or commercial payer agreements thus reflecting a true fair market
value for the provider’s charges.    I have reported the charges for services rendered at
the 80th percentile level. The 80th percentile indicates that the charges billed exceed 80%
of all charges submitted by other providers in the same geographic area for the same
services. The 80th percentile charge represents an amount that many commercial
insurance companies find to be a fair and reasonable charge when negotiating out of
network provider reimbursement. Context⁴ Healthcare’s UCR methodology is attached
as Exhibit C.


       Based upon my knowledge, experience and billing expertise as previously stated
and included within my curriculum vitae, I am qualified to provide an opinion regarding
the cost of medical services provided.     I rely upon widely accepted, highly credible
medical industry resources and data regarding the usual, customary and reasonable
medical fees and costs for counties in Texas such as those provided to this patient. Such
data and resources are generally accepted in the industry as providing a credible
foundation to determine the usual, customary and reasonable fees for medical
procedures in a specific geographic area. Once a reasonable fee has been established for




                          “Providing fair and accurate fee analysis”
                                                                                                         1




    38 plus years in the Healthcare Industry
    15 plus years billing, coding, and collecting medical claims for professional providers
     8 plus years reviewing and analyzing medical bills for fair and reasonable charges



      Hospital Administrative Director – Cardiopulmonary & Neurodiagnostics 
      Hospital Coordinator, Educator and Assistant Department Head 
      Home Health Care Respiratory Care and Marketing Director 
      Branch Manager – Home Health Center
      Executive Director – Medical Equipment Service to Major Hospitals 
      Owner/Founder – Pediatric Medical Facility
      Healthcare Consultant – Physical Medicine, Pain management, Anesthesia, Surgery 
      Owner/President – Medical Billing and Collections Firm 
      Practice Management Consultant – Clinic & Facility based providers 
       Legal Medical Billing Reviews – Utilization of Industry Standard UCR databases; Commercial
        insurance allowables, Medicare & Medicaid fees and State workers’ comp plan charges 




    December 2010 – Current                           Medical Billing Expert Witness/Consultant
                                                      Medical Reimbursement Specialists

    Uniquely qualified to review and evaluate physician and facility medical bills to determine usual,
    customary and reasonable medical fees. Professional review of medical expenses after medical
    necessity has been determined to report reasonable and fair charges based on credible industry
    resources, UCR databases and cost comparisons by geographic area. 1000’s of medical bills
    reviewed regarding the costs of medical and surgical services provided to date. Testified by
    deposition – 15+cases. 500+ controverting affidavits to date.



    GUITREAU CV – UPDATED 6/21/2019                                                             EXHIBIT A
                                                                                                     2




                                                  President-Owner
                                                  Practice Management Consultant
December 2007 – Current                           Dallas Medical Billing – Dallas, TX

Provide professional medical billing, collections and consulting for specialty providers with
complex billing and reimbursement issues…Establish, review and implement providers’ annual
fee schedules utilizing industry standard methodologies such as UCR databases,
econometric models, comparative market analyses and acuity factors. Negotiate out
of network reimbursement amounts based on current UCR data and commercial
insurance allowable fees.



January 2004 – November 2007                     Vice-President, Business Development
                                                 Dallas Medical Billing – Dallas, TX


January 1990 – December 2003                     Owner/Founder
                                                 Child Health America – Baton Rouge, LA

Implemented business plan for start-up of pediatric clinic to provide newly formed State of
Louisiana Preventive Health Program for low-income children (Kid Med) …Hosted Bobby
Jindal, Asst. Secretary for US Dept. of Health and Human Services news conference to
announce new program.


August 1988 – October 1989                       Executive Director
                                                 Advanced Medical Concepts –
                                                 Baton Rouge, LA

Implemented business plan…Established operational budget…Hired professional
staff… Established administrative procedures and reporting… Acquired
inventory…Established fees and secured referral base for this new hospital owned
durable medical equipment company and infusion pharmacy service.


June 1986 – April 1988                           Branch Manager
                                                 Primedica/AMI Home Health Care Equip
                                                 Centers
                                                 Slidell & Hammond, LA

Planned, coordinated, and implemented opening of new branch office... Responsible for
marketing, cost controls, collections and corporate reporting…Recruited, hired and trained
new employees…Purchased initial inventory… Established and maintained all fees and
charges…. Combined budget of $1 million.


GUITREAU CV – UPDATED 6/21/2019                                                               EXHIBIT A
                                                                                                  3




April 1984 – July 1985                           Respiratory Care/Marketing Director
                                                 National Home Health Care – Amarillo, TX

Supervised 3 staff marketing special services to physicians…Implemented creative strategies to
build referrals and client base…Made home visits to infants on apnea monitors subject to SIDS
(Sudden Infant Death Syndrome)


July 1982 – January 1984                         Administrative Director – Humana, Inc.
                                                 Garland Community Hospital- Garland, TX


Supervised 15 technical staff for Respiratory Therapy, Cardiology, Neuro-Diagnostics and Non-
Invasive Vascular Lab…Managed budget of $1.5 million…Served on Safety, CPR, Infection
Control, Quality Assurance and ICU hospital committees




October 1981 – July 1982                         Pulmonary Rehabilitation Coordinator
                                                 Methodist Hospital of Dallas – Dallas, TX

Supervised 30 technical personnel, 5-7 students in specialized department…Developed team
approach for in-patient and out-patient programs…Instructor for respiratory technology students
from El Centro College.



August 1979 - September 1981                     Assistant Department Head/Coordinator
                                                 Veterans Administrative Hospital –
                                                 Houston, TX; Shreveport, LA

Supervised exercise physiology lab…Participated in drug research studies…Conducted in-service
education…Coordinated pulmonary function laboratory services




September 1977 – August 1979                     Staff Respiratory Therapist
                                                 Schumpert Medical Center – Shreveport, LA

Worked in Intensive Care Unit, Neonatal Intensive Care Unit, Emergency Room…Participated in
Care Flight of critically-Ill neonates.




GUITREAU CV – UPDATED 6/21/2019                                                           EXHIBIT A
                                                                                                           4




Bachelor’s Degree, December 1979                    Louisiana State University at Shreveport
                                                    Focus in Respiratory Therapy; Business




Registered Respiratory Therapist – 1981
Certified Respiratory Therapy Technician – 1979
Certified Medical Insurance Specialist - 2004




Healthcare Finance News – leading news source for developments in Healthcare finance industry
Modern Healthcare – leading source of healthcare business & policy issues
Healthcare Business & Technology – focuses on trends & issues facing executives in the healthcare
industry.




      FairHealth.org and FairHealth Access
      Novitas Solutions - Centers for Medicare and Medicaid Services
      SEAK – The Expert Witness Training Company
      ExpertPages




    Medical Billing industry standards
    Medical Billing cases in litigation - Contract breaches, personal injury, work comp
      Payment settlements re: Subrogation, liens, provider letters of protection
      State and Federal regulations re: Medical bill transparency laws and payment methodologies
      Major Commercial insurance provider policies, allowable fees, correct coding initiatives, plan
       descriptions/benefits
      New, investigational medical procedures pending insurance reimbursement by major payers
      Provider newsletters from Blue Cross Blue Shield – Texas, Louisiana, Illinois; United Healthcare,
       Cigna, Aetna, Medicare, Texas Medicaid Health Partnership
      State and Federal guidelines re: expert witnesses and rules of evidence
      Court decisions involving medical billing expert witnesses


GUITREAU CV – UPDATED 6/21/2019                                                                 EXHIBIT A
EXPERT WITNESS CASES                         RHONDA R GUITREAU                       PUBLICATIONS AUTHORED
TIME PERIOD: 4/12/2014 - current                                               TIME PERIOD: 5/1/2007 - current



         DATE          CAUSE NO.         COUNTY    STATE           COURT              TESTIFIED BY
       12/15/2014      2013-CCL-00029    CAMERON     TX    COUNTY COURT AT LAW           DEPOSITION
        5/13/2015      2014-24076        HARRIS      TX    234TH JUDICIAL DISTRICT       DEPOSITION
        6/16/2015      2014-55905        HARRIS      TX    151ST JUDICIAL DISTRICT       DEPOSITION
        7/16/2015      2015-03882        HARRIS      TX    152ND JUDICIAL COURT          DEPOSITION
       10/20/2015      2015-3620         HARRIS      TX    189TH JUDICIAL DISTRICT       DEPOSITION
       10/26/2015      2014C117308       BEXAR       TX    407TH JUDICIAL DISTRICT       DEPOSITION
         4/5/2016      2015-10390        HARRIS      TX    152ND JUDICIAL COURT          DEPOSITION
         6/1/2016      2014-41214        HARRIS      TX    189TH JUDICIAL DISTRICT       DEPOSITION
        8/17/2016      001-04197-2015    COLLIN      TX    COUNTY COURT AT LAW           DEPOSITION
        6/27/2017      DC-16-09120       DALLAS      TX    160TH JUDICIAL DISTRICT       DEPOSITION
         2/7/2018      2015CI15640       BEXAR       TX    150TH JUDICIAL DISTRICT       DEPOSITION
        2/20/2018      16CV33766         SHELBY      TX    123RD/273RD DISTRICT          DEPOSITION
        3/19/2018      98587-86          KAUFMAN     TX    86TH JUDICIAL DISTRICT        DEPOSITION
       11/20/2018      2017-00251-2      TARRANT     TX    COUNTY COURT AT LAW #2        DEPOSITION
        3/27/2019      153-297363-18     TARRANT     TX    153RD JUDICIAL DISTRICT       DEPOSITION
      PUBLICATIONS
       AUTHORED:          NONE TO DATE




CAUSE NO. 3:18-CV-00328                                                                           EXHIBIT A-1
MEDICAL SERVICES FOR:                      MEDICAL BILLING REVIEW               CAUSE NO. 3:18-CV-00328
DAWN CORDERO

        A           B              C                D                   E                   F          G
                                                              FAIR MARKET VALUE
                                                                BASED ON 80%
                DATE OF     CPT CODE OR        PROVIDER
   PROVIDER                                                  CONTEXT⁴HEALTHCARE         VARIANCE     *CODE
                SERVICE     DESCRIPTION        TOTAL CHG
                                                               UCR DATABASE OR
                                                             PROVIDER FULL CHARGE
1
2 BASSETT SURGERY CENTER - 79925
3             7/26/2018       27095             $17,000.00          $3,925.35           $13,074.65    O
4                            73525-26            $1,208.00           $136.07             $1,071.93    O
5                            73510-26             $158.00             $51.65              $106.35     O
6                             99152               $368.00            $120.03              $247.97     O
7                              J2001               $21.00             $10.27               $10.73     O
8                             Q9967               $179.00             $20.30              $158.70     O
9                              J1030               $84.00             $25.77               $58.23     O
10                             J2400               $84.00             $50.46               $33.54     O
11                            A4550                $16.00             $16.00                $0.00
12                            A4930                $13.00              $5.10               $7.90      O
13           12/20/2018       64483              $4,200.00          $2,934.37            $1,265.63    O
14                            64450              $4,200.00          $1,674.54            $2,525.46    O
15                           77003-TC             $500.00            $340.95              $159.05     O
16                           72100-TC             $500.00            $103.15              $396.85     O
17                            99152               $368.00            $120.03              $247.97     O
18                            Q9967               $179.00             $20.30              $158.70     O
19                             J2001               $21.00             $10.27               $10.73     O
20                             J2400               $84.00             $50.46               $33.54     O
21                             J1030               $84.00             $25.77               $58.23     O
22                            A4550                $16.00             $16.00                $0.00
23                            A4930                $13.00             $5.10                 $7.90     O
24
25 TOTAL                                       $29,296.00           $9,661.94           $19,634.06    O
26
27 THE BACK & NECK INSTITUTE - 79925
28              9/28/2017        99245           $750.00             $629.34             $120.66      O
29                               73502           $250.00             $150.91              $99.09      O
30              6/22/2018        99215           $500.00             $300.16             $199.84      O
31              7/26/2018        27095          $2,500.00            $933.66            $1,566.34     O
32                              73525-TC         $500.00             $282.22             $217.78      O
33                              73502-TC         $250.00              $99.26             $150.74      O
34             8/13/2018         99215           $500.00             $300.16             $199.84      O
35             11/1/2018         72148          $2,250.00           $2,250.00              $0.00
36             11/14/2018        99215           $500.00             $300.16             $199.84      O
37             12/20/2018        64483          $5,000.00           $1,918.76           $3,081.24     O
38                               64450          $1,000.00            $497.09             $502.91      O
39                              72100-26         $500.00              $66.26             $433.74      O
40              1/3/2019         99215           $500.00             $300.16             $199.84      O
41              1/18/2019        72146          $2,250.00           $2,224.21            $25.79       O
42              2/6/2019         99215           $500.00             $300.16             $199.84      O
Prepared by: Rhonda R Guitreau
Medical Billing Expert Witness                          1                                       EXHIBIT B
 MEDICAL SERVICES FOR:                             MEDICAL BILLING REVIEW                          CAUSE NO. 3:18-CV-00328
 DAWN CORDERO

          A              B                  C                   D                          E                         F           G
                                                                              FAIR MARKET VALUE
                                                                                  BASED ON 80%
                    DATE OF         CPT CODE OR           PROVIDER
    PROVIDER                                                                CONTEXT⁴HEALTHCARE                 VARIANCE        *CODE
                    SERVICE         DESCRIPTION          TOTAL CHG
                                                                               UCR DATABASE OR
                                                                           PROVIDER FULL CHARGE
1
43 THE BACK & NECK INSTITUTE - 79925
44                                20610                     $200.00                    $200.00                    $0.00
45                              J1100 X 4                    $40.00                     $40.00                    $0.00
46             3/29/2019          99215                     $500.00                    $300.16                   $199.84        O
47
48 TOTAL                                                   $18,490.00                  $11,092.67                  $7,397.33    O
49 *O - Provider charges exceed usual, customary and reasonable fees charged by other providers in the same geographic area.




 Prepared by: Rhonda R Guitreau
 Medical Billing Expert Witness                                     2                                                     EXHIBIT B
                                                                   EXHIBIT C - PG1


SOFTWARE | DATA | INTEGRITY | COMPLIANCE




                                           Ususal, Customary & Reasonable
                                                 Healthcare Fee Data
                                                                                               EXHIBIT C - PG2

| Industry Challenge                                         that often include faulty policies, errors and fraud /
                                                             waste / abuse. Third, using 24 month rolling charge
Ensuring that the right service is administered at the       data means customers get the most relevant fee
right cost is a cornerstone of proper healthcare             information.
coverage. However, with one doctor billing a service
at $100, and another doctor right next door billing          UCR fee data is arrayed in precentiles from the 25th
the same service at $800, how is a payer or                  through the 95th. It is also divided into geo-zip
third-party administrator to know what’s usual,
                                                             regions around the country to allow for regional
customary, and reasonable?
                                                             diﬀerences in healthcare costs. UCR fee data is
                                                             updated semi-annually to deliver the most timely and
                                                             relevant fee data possible.


                                                             | Real-time Cloud Service Available

                                                             Context is the only nationally recognized UCR
                                                             provider accessible through real-time web services.
                                                             Our real-time option eliminates the need to load
                                                             databases or track versioning throughout the year.

| Context Solution                                           | Broadest Fee Coverage
Context has been a leader in usual, customary and
reasonable fee (UCR) analysis since 1994. Our                Context UCR oﬀers the broadest fee coverage in the
UCR fee data offerings make certain that insurance           market today. Many customers that move from other
companies, employer groups, and other healthcare             products are surprised not only at the coverage of
organizations have the accurate and comprehensive            scope and specialty, but the availability of fee data
fee information necessary to operate in today’s
                                                             for new codes.
complex healthcare environment.

Context UCR products are constructed using a
proven statistical methodology. Billions of provider
charges collected semi-annually, with only the most
current two years used in the statistical model.
Context’s proprietary methodology oﬀers you
unique advantages.

First, using provider charges means our customers
have access to both “allowable” and “co-pay”
amounts. Second, charges are not altered through
heterogeneous payer adjudication processes

                                   Copyright 2018 Context 4 Healthcare, Inc. This document
                                      contains confidential and proprietary information.
WWW.CONTEXT4.COM
                                                                                              EXHIBIT C - PG3

Context’s UCR includes:                                      | The Payer Community’s Trusted
•   Medical Professional medical fees from 39
                                                             Source
    specialties. It includes hard to ﬁ nd behavioral
    health fees.                                             Hundreds of payers, TPAs and providers use Context
                                                             UCR data. Examples include out-of-network claim
•   Dental Professional dental fees.                         pricing, cost containment, re-pricing, charge master
                                                             maintenance, health planning and population health
•   Anesthesia Anesthesiologist professional fees
    including duration and base units for                    cost forecasting.
    benchmarking.
                                                             | Free Fee Evaluation
•   HCPCS Non-physician services and
    miscellaneous items. It includes hard to ﬁnd
    DME fees.                                                Contact us today for a free fee evaluation. Send us
                                                             10 of your most common procedure codes and three
•   Outpatient Facility Facility costs for hospital          zip codes. We will pull UCR fees for the 25th, 50th,
    outpatient or ambulatory surgical center services.       and 95th percentiles. We will demo the results and
                                                             usage of our Fee Viewer Pro application tool.
•   Inpatient Facility Facility costs for inpatient
    services. Based on the CMS MEDPAR data it
    includes DRG-based fees that are “per day” and
    “per stay”.




                                                Talk to an Expert now
                                                http://go.context4.com/contact-us-free-ucr-demo/

                                                    Sales@context4.com


                                                 800.783.3378




                                   Copyright 2018 Context 4 Healthcare, Inc. This document
                                      contains conﬁdential and proprietary information.
WWW.CONTEXT4.COM
                               Context4 Healthcare UCR

Summary


The healthcare industry for decades has had a need for information about prevailing rates in
multiple geographic regions, and at multiple percentiles, for all medical procedures. This
information was originally challenging for payers and provider groups to acquire. First, this
requires the availability of large quantities of actual claim data for all geographical areas in
which the entity wishes to do business. Secondly, not all medical procedures may be commonly
performed in all areas, which may not allow for a statistically valid prevailing rate to be directly
determined from a simplistic reading of the data.

The Context4 Healthcare (Context) Usual, Customary & Reasonable (UCR) Fee database solves
these problems and provides both medical providers and healthcare payers a statistically valid
tool to help determine reimbursement and billing rates for medical procedures. For each medical
procedure code, fees are available for all geographic regions of the United States at multiple
percentiles.

Standards: Data sources and validation

The key to industry acceptance of Context’s UCR has been, and continues to be, the quality of
the data that is used as input to the statistical model. According to the Centers for Medicare &
Medicaid Services (CMS), the definition of UCR is “The amount paid for a medical service in a
geographical area based on what providers in the area usually charge for the same or similar
medical service.” Under that definition, it’s imperative that actual provider charges are used to
determine the UCR. Context has invested, and continues to invest, significantly in acquiring
large volumes of actual claim charge data submitted by providers in all areas of the country.
Over a billion actual submitted claim charges are added semi-annually, representing more than
70% of all claims submitted in the United States. The UCR database is updated semi-annually
using the most recent 24 months of data to ensure the most relevant data is always used in each
update. The raw data which is used has not been altered or filtered in any way by any entity,
including payers, from the original claims submitted by the healthcare providers. Therefore,
Context’s UCR is based on actual provider charges.

Context accomplishes the task of data validation by removing invalid provider zip codes, as well
as removing invalid procedure codes and other obvious errors in the data. Extreme fee outliers
are also removed. This requires separating valid submitted charges from data entry errors.
Additional in-depth, proprietary data validation processes occur as part of the Context statistical
model.




                                                                                   EXHIBIT C - PG4
General Methodology

The Context methodology for creating UCR was originally developed by highly skilled,
experienced PHd level statisticians. Context employs similar statisticians in the maintenance of
the statistical model and to assist in customer support. Nothing is outsourced.

The core of the Context methodology involves dividing the process of determining a UCR fee
into two parts. The first part involves determining a relative value. This is meant to represent the
value of a specific procedure relative to other procedures. The second part is to calculate a
conversion factor. These conversion factors are meant to represent the effects of geography on
prices, and are calculated at various percentiles. A UCR fee is then calculated by multiplying a
relative value specific to each medical procedure by a conversion factor (or CF) which is specific
to a geographical region, and to a specific percentile. This methodology has been generally
accepted in the industry and used by multiple vendors for decades.

Geographic areas are at the heart of the concept of UCR. The industry accepted methodology for
designating a geographic area for UCR purposes is through a three-digit zip level representing
various generally-contiguous zip code areas. Context has developed approximately 290
geographic areas (“GeoZips”) for UCR. Multiple factors go into determining the Context
GeoZips, including economic similarities, population size, and number of medical practitioners.
The GeoZip methodology as designed by Context, is extremely important to the validity of the
UCR to achieve statistical balance and guard against any single large medical entity establishing
the UCR for the GeoZip.

General Acceptance: Context4 Healthcare’s position in the industry as a UCR
vendor

Context is a trusted, recognized source of UCR to the healthcare industry, and has been for many
years.

Context’s Medical UCR was introduced into the marketplace in 1994. The HCPCS, Anesthesia,
Dental, and Outpatient Facility UCR products were introduced into the marketplace in 1999. The
Inpatient UCR product was introduced into the marketplace in 2015.

Context has over 450 customers using the various UCR products. These customers include
approximately 220 provider/hospital entities and approximately 230 payer entities.

Potential Error Rate

The Context UCR products have been in the marketplace for over twenty years. Evaluation of
customer support requests to answer questions about specific UCR fees due to provider appeals
shows that Context receives approximately 65 support requests annually, on average. Context’s
error rate is extremely low, with only a single error identified in the fee for one code in one
geographic area in the past two years.




                                                                                  EXHIBIT C - PG5
Peer Review/Publication: Third party evaluation

The Context UCR has been subjected to intensive evaluation by Oxford Outcomes and Avalon
Health Economics. The blog posting by Avalon Health Economics is attached. The Oxford
Outcomes evaluation concluded, after conducting a thorough review of the Context UCR
process, that the Context UCR was “reasonable and consistent with best practices.” The Avalon
Health Economics blog compares Context UCR methodology with other private and public data
sources and states that “the C4H data sourcing is more likely to provide representative data
compared to other common sources of fee data.”




                                                                    EXHIBIT C - PG6
EXHIBIT 3
                                    CV43193                              Filed 7/16/2018 1:00 PM
                                                                                   Cheryl Fulcher
                                                                                     District Clerk
                                                                          Hopkins County, Texas
                                                                                  Tyra Kenemore



                             CAUSE NO. CV43193


LYNDA MENNING, INDIVIDUALLY            § IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE                  §
OF THE ESTATE OF DICKIE LYNN           §
DUCKWORTH, JR., DECEASED               §
LYNDA DUCKWORTH, AS NEXT               §
FRIEND OF ANISEA DUCKWORTH AND §
JACOB DUCKWORTH, MINOR                 §
CHILDREN; KAREN DUCKWORTH;             §
MAGGIE DUCKWORTH; GLENDA               §
PHILLIPS; AND DICKIE DUCKWORTH §
SR.                                    §
Plaintiffs,                            §
                                       §
v.                                     § HOPKINS COUNTY, TEXAS
                                       §
GKD MANAGEMENT, LP                     §
D/B/A A&G COMMERCIAL TRUCKING, §
INC.; CMH MANUFACTURING, INC.,         §
JEREMY BUCK MARTIN, LONE               §
STAR WHEEL COMPONENTS, INC.,           §
ACE TIRE & AXLE, INC. AND              §
HENGSHUI BEIFANG BRAKE PAD             §
CO., LTD.                              §
Defendants.                            § 62ND JUDICIAL DISTRICT
______________________________________________________________________________

                             CAUSE NO. CV43193

VIRGIL RAY DILLARD,            §              IN THE DISTRICT COURT OF
INDIVIDUALLY                   §
Intervenor,                    §
                               §
v.                             §              HOPKINS C000OUNTY, TEXAS
                               §
GKD MANAGEMENT, LP             §
D/B/A A&G COMMERCIAL TRUCKING; §
CMH MANUFACTURING, INC., AND   §
JEREMY BUCK MARTIN             §
Defendants.                    §              62ND JUDICIAL DISTRICT
_____________________________________________________________________________________________
    ORDER GRANTING INTERVENOR’S MOTION TO STRIKE THE COUNTER-
                          AFFIDAVIT OF RHONDA GUITREAU
______________________________________________________________________________


       On the 16TH day of July 2018, came to be considered Intervenor, Virgil Dillard’s Motion

to Strike the Counter-Affidavit of Rhonda Guitreau. (the “Motion”). The Court, after having

considered the Motion, any response filed by Defendants, any reply or sur-reply that was filed and

arguments of counsel, is of the OPINION that such Motion should be, in all things, GRANTED.

       It is therefore ORDERED, AJUDGED AND DECREED that the Motion is granted on

the ground that Rhonda Guitreau is not qualified to provide evidence or testimony of the

reasonableness or necessity of the medical bills served by Intervenor on Defendant in this matter.

Accordingly, the counter-affidavit of Rhonda Guitreau is hereby stricken from the record for all

purposes in this case.
                          16           July
       Signed on this the ____ day of ______________, 2018.



                                                    _________________________________
                                                    Honorable Will Biard
FILED
DISTRICT CLERK OF
JEFFERSON CO TEXAS
9/21/2018 10:41 AM
JAMIE SMITH
DISTRICT CLERK
E-200242
